Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 9-16) in the reply filed on 4/29/2021 is acknowledged.  The traversal is on the ground(s) that all limitations of claim 9 are present in the method claim.  This is not found persuasive because apparatus claims are much broader than method claims and how the apparatus is operated or what fluids are being treated are not given patentable weight.  As such, the claimed apparatus could be used to practice another and materially different method. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2019/0039916) (earliest publication is CN 106629903 on May 10, 2017 is in a different language).
Regarding claim 9, Song teaches a hydrate former reactor (5-1 and 5-2) capable of contacting a gas in order to form a hydrate slurry, and a hydrate composition unit 
It is noted that the specific operational parameters (amount of gas added, temperature, and pressure) as well as the specific type of gas being added are considered to be intended use and not given patentable weight (Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham,
Regarding claim 10, as Song teaches two stage hydrate forming reactor (5-1 and 5-2).
Regarding claim 14, Examiner is interpreting the claim in a functional manner, meaning that a recycle line is present between the hydrate decomposition unit and the reactor capable of recycling gas recovered from the decomposition of the hydrates. Song teaches a recycle line (reactor 8 to gas storage 4 to reactor 5-2) between the hydrate decomposition unit and the reactor capable of recycling gas recovered from the decomposition of the hydrates
Regarding claim 15, as discussed above, the Song apparatus is capable of providing any chosen gas that forms hydrate to the hydrate former reactor. 
Regarding claim 16, it is Examiner’s position that reactors 5-1 and 5-2 would be one or more of a pipe, tube, tank, or tower. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0039916) in view of Katyal (US 2014/0158635).
Regarding claim 11, if the Song invention were limited to reactor 5-2 and the downstream hydrate decomposition unit, it could be argued that Song teaches a single stage reactor. However, as the reactors in Song are never explicitly stated to be single stage reactors, one could argue that they could also be multi-stage reactors. Katyal teaches that depending on the type of fluid treated, a single stage or multi-stage hydrate formation reactor would be used ([0103]). As such, one skilled in the art would have found it obvious to provide a single stage reactor, or a multi-stage reactor, depending on the fluid treated and results desired. 

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0039916) in view of Ma et al. (US 2012/0228237).
Regarding claims 12-13, Song fails to teach the specific gas/liquid arrangement being counter-current or co-current for the hydrate former reactor. Ma teaches that in a reactor where a liquid is contacted with a gas, the gas/liquid arrangement can be either counter-current or co-current ([0020]). As Song is silent about the reactor being counter-current or co-current, one skilled in the art would have looked to the art and found that both counter-current or co-current are used in the art at the time of invention for reactors that have liquid/gas contact in order to treat water and one skilled in the art would have a reasonable expectation of success in doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777